DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to application filed on June 15, 2021.  Claims 1-20 are submitted for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (USPN. 2020/0127945).

Regarding claims 1, 9 and 15, Yang discloses a system, medium and method, blockchain consensus method, comprising (fig. 1): 
sending, by a consensus master node of a blockchain, a consensus proposal for at least one pending-consensus transaction in a transaction pool of the consensus master node to a 
wherein the consensus proposal comprises a transaction hash list, and the transaction hash list comprises a transaction hash of the at least one pending-consensus transaction (par. 47 “consensus verification… proposal” and par. 88, “multicast the pre-prepare message for executing the transaction requests”, “order may correspond to a unique hash value identification”);
matching, by the target consensus backup node of the blockchain, the transaction hash in the consensus proposal with transactions in a transaction pool of the target consensus backup node (par. 88, “primary node and the backup nodes will verify the proposed order and try to reach a consensus”, note that the order corresponds to hash values);
in response to the transaction hash being matched, obtaining, by the target consensus backup node of the blockchain from the transaction pool of the target consensus backup node, transaction information of the matched at least one pending-consensus transaction (par. 52, backup node verifies order based on comparing verification result comprising hash values); and
executing, by the target consensus backup node of the blockchain, a process of the consensus proposal based on the transaction information (par. 52, “commit”).

2. The method according to claim 1, wherein the method further comprises: in response to the transaction hash not being matched, iteratively performing, by the target consensus backup 

3. The method according to claim 1, wherein the method further comprises: in response to the transaction hash not being matched, sending, by the target consensus backup node of the blockchain to the consensus master node, a transaction synchronization request, wherein the transaction synchronization request comprises the transaction hash not matched in the transaction pool of the target consensus backup node  (fig. 1 and par. 47, unverified blockchain transactions at primary node or backup node, “consensus verification… proposal”); receiving, by the target consensus backup node of the blockchain, a transaction synchronization response from the consensus master node, wherein the transaction synchronization response comprises transaction information of a target pending-consensus transaction from the consensus master node, validating, by the target consensus backup node of the blockchain, the transaction information of the target pending-consensus transaction in the transaction synchronization 21response (par. 52, verification and comparing, verification with other nodes); adding, by the target consensus backup node of the blockchain, the transaction information of the target pending-consensus transaction to the transaction pool of the target consensus backup node,  and obtaining, by the target consensus backup node of the blockchain from the transaction pool of the target consensus backup node, the pending-consensus transaction corresponding to 

4. The method according to claim 2, wherein the iterative waiting-matching process comprises: delaying for a rematch time interval before matching again, wherein the iterative waiting-matching process performs the matching for a rematch count (par. 57, comparing transaction information and broadcast to other backup nodes/synchronization, and par. 58, re-executing equated to rematch matching count).  

5. The method according to claim 1, further comprising: marking, by the target consensus backup node of the blockchain, a transaction hash of a matched pending-consensus transaction in the transaction hash list, wherein the matching the transaction hash of the at least one pending-consensus transaction comprises: matching, from the transaction pool of the target consensus backup node of the blockchain, only pending-consensus transactions corresponding to unmarked transaction hashes in the transaction hash list (fig. 1 and par. 47, unverified blockchain transactions at primary node or backup node being mapped is equated to only unmarked transaction hashes, and “consensus verification” matching/analyzing, see also par. 88, “primary node and the backup nodes will verify the proposed order and try to reach a consensus”).

6. The method according to claim 1, further comprising: after adding, by the target consensus backup node of the blockchain, new transactions to the transaction pool of the target 
wherein the matching the transaction hash in the consensus proposal with transactions in a transaction pool of the target consensus backup node comprises: matching the transaction hash list and the stored mapping relationships for obtaining the at least one pending-consensus transaction (par. 52, verification using the commit messages and digest of multiple nodes).

7. The method according to claim 1, wherein the consensus proposal reaches a consensus based on the Practical Byzantine Fault Tolerance algorithm (pars. 46 and 51, PBFT).

8. The method according to claim 1, wherein the transaction hash list is sent to the target consensus backup node by the consensus master node through a pre-prepare message in a pre-prepare stage of the consensus proposal (par. 50, pre-prepare message to every backup node).

Regarding system claims 10-14 and medium claims 16-20, they comprise substantially the same subject matter as rejected method claims 2-8 and are therefore rejected on the merits.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of blockchain data verifying/processing:
USPN. 2019/0288847, 2021/0256007
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




January 11, 2022
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153